Citation Nr: 0520877	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-01- 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (initial) rating for a lumbar 
spine disability (mild intervertebral disc dessication, L2-
L3, without significant disc bulge or protrusion), now rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that awarded service connection for 
a lumbar spine disability and assigned a 20 percent 
disability rating.  In September 2003, the RO recharacterized 
the specific low back disability as mild intervertebral disc 
dessication, L2-L3, without significant disc bulge or 
protrusion.  The veteran testified before the Board at a 
hearing held at the RO in February 2005.

FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  Service connection has been established for a lumbar 
spine disability consisting of mild intervertebral disc 
dessication, L2-L3, without significant disc bulge or 
protrusion.  

3.  Because of post-service workplace conditions and an 
injury, the veteran also has a non-service-connected low back 
disability with radiation to his legs that consists of lumbar 
spine disc disease with L5-S1 disc protrusion and left lumbar 
radiculopathy, for which he has undergone several surgical 
procedures.  The veteran's current low back symptoms are due 
to the non-service-connected condition.


CONCLUSION OF LAW

The criteria for an increased (initial) rating for a service-
connected lumbar spine disability (mild intervertebral disc 
dessication, L2-L3, without significant disc bulge or 
protrusion) are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5292, 5293, 
5295 (2001); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DCs 5235, 
5237, 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in November 2000.  
Nonetheless, the notices to the veteran informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent the veteran correspondence in April 2003; a statement 
of the case in December 2000; and a supplemental statement of 
the case in September 2003.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran and has provided him with an examination.  
Thus, VA has complied with all duties to assist the veteran.  
The Board now turns to the merits of the claim.

Service connection and a 20 percent rating for a lumbar spine 
disability (mild intervertebral disc dessication, L2-L3, 
without significant disc bulge or protrusion), have been in 
effect since April 19, 1999.  The veteran seeks a higher 
rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  But 
see Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.)

The Board will evaluate the veteran's service-connected 
lumbar spine disability under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2004).

X-rays have confirmed an osteoarthritic component to the 
veteran's service-connected lumbar spine disability (mild 
intervertebral disc dessication, L2-L3, without significant 
disc bulge or protrusion).  The maximum available rating 
under the diagnostic criteria for arthritis is 20 percent, 
which the veteran is already receiving.  See 38 C.F.R. 
§ 4.71a, DC 5003 (2004).  Therefore, the Board will not 
address this diagnostic code further.

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2001).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5235, 
5237, 5242, 5243 (2004).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine	 . . 
. 100 percent

Unfavorable ankylosis of the entire thoracolumbar 
spine . . . 50 percent

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine . . . 
40 percent

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine . . . 30 percent

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
. . . 20 percent

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height . . . 10 percent

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2004).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.   
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The veteran's service medical records provide a picture of 
the original basis for the veteran's service-connected lumbar 
spine disability.  Throughout 1982, the veteran described low 
back pain; diagnoses included low back pain and low back 
syndrome.  A 1982 X-ray report included an impression of 
anterior wedging at L3 of undetermined age, no additional 
radiographical evidence of recent fracture, but some 
degenerative joint disease change.  Subsequent service 
medical records mention occasional low back pain due to 
arthritis.  

An October 1998 non-VA X-ray report showed slight loss of 
height (5 millimeters) of the L3 vertebral body on the left 
side when compared to the right side, which could represent 
either an old variant or an old injury.  However, the 
remainder of the vertebral bodies were unremarkable, 
alignment was within normal limits, the pedicles and 
posterior elements appeared intact, and the visualized sacrum 
or sacroiliac joints were also unremarkable.  

The evidence includes a June 1999 primary treating doctor's 
comprehensive medical legal report, prepared by an orthopedic 
surgeon, Ronald B. Perelman, M.D. in connection with a claim 
against the veteran's then-employer.  The current lumbosacral 
spine examination findings included forward flexion with the 
fingertip touching the mid-calf (normal:  fingertip to the 
ankle); extension was 10 degrees (normal:  25 degrees); 
lateral flexion to the right and to the left were 10 degrees, 
respectively (normal:  20 degrees).  The doctor indicated 
that the veteran had first noted the onset of low back pain 
in March or April of 1997 secondary to repetitive bending and 
lifting at work.  The doctor then noted the veteran's August 
1998 lifting injury involving a 94-pound bag of cement.  The 
doctor's original diagnosis in October 1998 had been work-
related subacute lumbosacral strain; he considered the 
condition to be reasonably related to the specific August 
1998 injury as well as the cumulative effects of his job 
activities on a continuous industrial trauma.  He described a 
January 1999 MRI as showing L5-S1 central three millimeter 
disc bulge that contacted the ventral thecal sac and 
traversed S1 nerve roots.  A May 1999 MRI was not 
significantly changed.  It showed intervertebral disc 
dessication and mild narrowing at L5-S1 with an approximately 
three millimeter disc bulge contacting the traversing S1 
nerve roots bilaterally, without central canal stenosis, 
foraminal stenosis, or nerve root compression or 
displacement; and mild intervertebral disc dessication at L2-
3 without significant disc bulge or protrusion.  The doctor 
also commented that the veteran's subjective low back pain 
complaints were constant and slight to moderate.  
Objectively, there was tenderness of the lumbar spine, loss 
of motion, and multiple MRI findings.  Significantly, the 
doctor also addressed the issue of the veteran's in-service 
low back problems.  He stated:

All of the [veteran's] residual pain, discomfort 
and resulting disability with regard to his low 
back is the result of the specific work related 
trauma of August 13, 1998 and the cumulative 
effects of his job activities on a continuous 
trauma basis.

[The veteran] does have a history of prior injury 
to the low back while enlisted in the Air Force.  
He received treatment and his symptomatology 
resolved without residuals.

I find no other basis for apportionment.  
[Emphasis added.]

A January 2000 non-VA MRI report found mild discogenic 
disease at L2-3 without evidence for central lateral recess 
stenosis; mild facet degenerative changes at L3-4, without 
evidence for central lateral recess stenosis; an ovoid cystic 
structure behind the left L4 lamina of uncertain 
significance; minimal left lateral disc protrusion with facet 
degenerative changes at L4-5 and mild left-sided subarticular 
recess stenosis; discogenic disease and a posterior annular 
tear at L5-S1, with a posterior disc protrusion abutting the 
descending S1 nerve rots without displacement and mild facet 
degenerative changes, but not any central spinal stenosis; 
and a fatty filum throughout the filum terminale that 
appeared to be an incidental finding and not associated with 
a tethered cord.  

The veteran underwent examination for VA purposes in 
September 2000.  The examiner noted the veteran's in-service 
low back pain, which apparently had been recurrent both 
throughout the remainder of his service and after service.  
The examiner then described the veteran's August 1998 injury 
and the veteran's statement that his low back symptoms had 
worsened after this workplace injury, with onset of radiation 
to both legs, mostly to the left side, with numbness and 
tingling.  According to the veteran, the back pain was now 
different than before; it was more widespread and accompanied 
by the leg symptoms.  Forward flexion of the spine was 70 
degrees (normal: 95 degrees); backward extension was 15 
degrees (normal: 35 degrees); bending to the right and to the 
left was 20 degrees, respectively (normal: 40 degrees); 
rotation to the right and to the left was 35 degrees (normal: 
35 degrees).  There was pain at the end of range of motion in 
all directions, but no weakness, lack of endurance, fatigue, 
or incoordination.

After examination and review of the veteran's medical 
records, the examiner diagnosed lumbar spine disc disease 
with L5-S1 disc protrusion and left lumbar radiculopathy.  
The examiner concluded as follows:

There is limited range of motion and low back pain 
reported.  The current low back pain is similar to 
that which he experienced in the service.  There 
is some indication in the records that the 
examination he received while being seen in the 
service for the back complaints involved a check 
for neurologic problems, which may indicate that 
there were some lateralizing symptoms being 
mentioned at that time, but not reported.  The 
present pain, although it is more wide-spread, is 
similar to that which he noted with his initial 
complaints; therefore, it is my opinion that there 
is every indication and likelihood that because of 
this, it is related to the difficulty which began 
when he was in the service.  He would need 
precaution with any heavy lifting.  In response to 
the requested opinion, it is therefore my 
considered opinion based on the medical record 
review and the current examination findings that 
it is at least as likely as not that the current 
diagnosis of disc disease in the lumbar spine is 
causally related to the low back injury and 
treatment he received in the service for residuals 
of a back injury.  [Emphasis added.]

The veteran underwent evaluation by an orthopedic surgeon, 
Roger S. Sohn, M.D., in October 2000.  Flexion of the 
thoracolumbar spine was 75 percent of normal; extension was 
70 percent of normal; right lateral bending was 80 percent of 
normal; and left lateral bending was 85 percent of normal.  
The doctor described the history of the present illness as 
relating to the August 1998 workplace injury.  He also noted 
the veteran's past medical history of a back injury in 1982 
(i.e., during active service); since that injury, he had been 
having occasional residual aching with flare-ups, although he 
denied any lifting problems, carrying problems, or disability 
other than subjective complaints.  The doctor stated that the 
veteran had disc disease at L5-S1 with an annular tear and 
considerable back pain.  However, the doctor also addressed 
an issue of "apportionment":

[The veteran] has had preexisting back pain from 
his [A]ir [F]orce injury. Prior to this injury, he 
had complaints of pain rated as intermittent and 
slight, and it should thus be apportioned.  Any 
increase in disability passed [sic.] this point, 
however, is due to his employment at [work].  This 
is relative to the specific history of trauma.  I 
do not see a continuous trauma injury as having 
taken place.  [Emphasis added.]

In March 2001, the veteran underwent an anterior discectomy 
at L5-S1.  The surgeries reportedly exacerbated his condition 
and caused hip problems, predominantly in the right hip.

A non-VA neurological surgeon, Abdallah S. Farrukh, M.D., 
wrote in September 2001 that the veteran's segment at 5-1 
remained unstable, which meant that the spine at the 5-1 
level was not strong enough to withhold the activities that 
he was performing.  The surgeon recommended posterior fusion 
(i.e., placement of pedicle screws posteriorly to enhance his 
fusion).

A September 2001 VA MRI showed disc material by L5-S1 and a 
bulge.  

Dr. Sohn wrote on further consultation in November 2001 that 
the veteran was doing extremely poorly and that he had failed 
back syndrome.  Range of motion testing of the thoracolumbar 
spine was deferred due to extreme lumbar spine pain.

According to a March 2002 non-VA consultation, the veteran 
arrived with a walker and was shuffling slowly.  The 
examining orthopedic surgeon, William H. Mouradian, M.D., 
wrote that the veteran injured his low back in August 1998 at 
work while carrying a 94-pound bag of cement.  After 
undergoing several months of conservative treatment 
(including epidural injections, facet blocks, and 
acupuncture), the veteran underwent an anterior lumbar fusion 
in March 2001.  A post-operative MRI of the lumbar spine 
showed post-surgical changes at L5-S1 related to the anterior 
fusion with mild to moderate endplate ridging, a three to 
four millimeter central bulge, and mild facet arthropathy 
without lateralizing neural impingement; there also was mild 
narrowing of the central canal and neural foramina.  However, 
the L4-5 space was essentially unremarkable, with minimal 
bulge and mild facet arthropathy without significant 
impingement.  In addition, the other levels were essentially 
unremarkable.  Dr. Mouradian noted that the veteran had 
injured his lower back in 1982 while lifting weights; he had 
been diagnosed with an L1-L2 disc injury, which led to 
arthritis at L1-2.  The doctor also noted that full and 
complete recovery did not occur.  With respect to the present 
complaints, the doctor stated that he could find no obvious 
explanation for any of the veteran's residual low back or 
radicular complaints on his left side.  On physical 
examination, the veteran could fully forward flex while using 
a walker.  

In September 2003, the RO recharacterized the specific low 
back disability as mild intervertebral disc dessication, L2-
L3, without significant disc bulge or protrusion.  

An April 2004 non-VA X-ray of the veteran's lumbosacral spine 
showed no evidence of movement at L5-S1 on flexion and 
extension views post interbody fusion and interpediculate 
screw placement.  There was osteopenia with degenerative 
changes, and there was about 10 to 20 percent compression of 
the superior left lateral L3 vertebral body endplate.  

The veteran testified before the Board in February 2005.  He 
arrived in a wheelchair.  He indicated that he had undergone 
a second surgical procedure in July 2003 and that he was 
awaiting yet another procedure.  He described the effects of 
medications and his low back symptoms, including effects on 
his psychological state, his teeth, his stomach, and his 
liver.  He noted convulsions and weakness in his back 
muscles.  He stated that he had upper right leg numbness and 
bilateral leg pain.  He indicated that he had been disabled 
for the past six years and homebound because of his low back 
problem.  

The veteran also submitted a February 2005 non-VA X-ray 
report that continued to show fusion with pedicle screws and 
metallic hardware posteriorly at the L5-S1 level, as well as 
a mild, old-appearing compression fracture involving the 
superior endplate of L3 on the left side.  However, none of 
these findings are new.  The impression was "No great change 
from prior examination."

As this evidence suggests, the veteran's low back symptoms 
are extremely complex.  Regrettably, however, the 
preponderance of the evidence indicates that his current low 
back symptoms are in fact due solely to his post-service 
workplace injury.  In service, he was diagnosed with low back 
syndrome and low back pain on a fairly chronic basis.  
However, numerous medical records, evaluations, and analyses 
prepared in connection with work-related trauma in and after 
1998 definitively conclude that the veteran's in-service low 
back symptoms had either resolved or were of minimal degree 
or significance.  According to that medical evidence, his 
current low back symptoms, clinical diagnoses, and diagnostic 
test findings were all related to an August 1998 workplace 
lifting injury and to continuous industrial trauma.  

The Board must point out that a September 2000 examination 
conducted for VA purposes concluded that it was at least as 
likely as not that the veteran's current low back symptoms 
were related to his in-service low back problems.  However, 
regrettably, the evidence against this September 2000 
examination is at least as, if not more, thorough and of such 
quantity and quality as to weigh heavily against the 
September 2000 examination's conclusion.  The September 2000 
examination considered the available medical records; 
however, since then, even more non-VA medical evaluations 
have considered both the in-service and post-service evidence 
and have concluded that the workplace injury and continuous 
post-service industrial trauma are the source of the 
veteran's low back symptoms.  

Given the persuasive evidence attributing the veteran's 
current low back symptoms to his workplace injury and 
conditions, the Board is unable to award the veteran an 
increased disability rating for the service-connected part of 
his low back disability as the prevalent symptomatology is 
shown to be the result of an intervening nonservice-connected 
workplace injury.  Cf. 38 C.F.R. § 3.708(b) (2004) (where 
claimant is entitled to compensation from the Office of 
Workers' Compensation Programs under the Federal Employees 
Compensation Act based upon civilian employment and is also 
entitled to compensation under VA laws for the same 
disability, claimant must make an election as to the benefits 
to be received).  

Moreover, even assuming that the symptoms and findings on the 
September 2000 examination (which was favorable to the 
veteran's position that his current low back problems are 
related to his service-connected low back disability) are 
used to evaluated the service-connected disability, the 
findings would not support more than a 20 percent rating 
under any of the available diagnostic criteria (i.e., severe 
limitation of motion under the 2002 version of DC 5292; 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of joint spaces under 2002 version of DC 5295; 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief under 2001 version of DC 5293; or 
the numerical criteria under the current versions of any of 
the above-listed diagnostic codes for spinal disabilities or 
intervertebral disc syndrome (DCs 5237, 5242, or 5243)).

The Board is very sympathetic to the veteran's claim.  
However, the vast majority of the evidence clearly associates 
the veteran's current low back problems to his work-related 
injury and conditions.  Under these circumstances, where 
there is extensive medical evidence, there is no further need 
for reconciling of the evidence.  Simply put, the September 
2000 examination is outweighed by all of the remaining 
available medical evidence.  

The Board also notes that the veteran has testified that he 
had undergone an additional surgical procedure in July 2003 
and that he was to undergo yet another surgical procedure at 
some point after his February 2005 Board hearing.  However, 
in light of the overwhelming evidence attributing his current 
low back symptoms to post-service work-related reasons, the 
Board can discern no reason for seeking these additional 
records.  The veteran has not suggested at any point that any 
of these additional records (from 2003 and possibly 2005) 
would counter the fundamental conclusion in this case, which 
is that the current low back symptoms are due to hi workplace 
injury, not his active service.  These additional records are 
relevant to the work-related injury.  If there were any 
inkling or suggestion that they were facially relevant to the 
veteran's service-connected low back disability, then the 
records would be relevant to the claim.

In sum, the weight of the credible evidence shows that the 
service-connected lumbar spine disability (mild 
intervertebral disc dessication, L2-L3, without significant 
disc bulge or protrusion) does not warrant more than a 20 
percent rating at any time since the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

An increased (initial) rating for the service-connected 
lumbar spine disability (mild intervertebral disc 
dessication, L2-L3, without significant disc bulge or 
protrusion) is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


